Citation Nr: 1447769	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic lung disorder did not have its clinical onset in service and is not otherwise related to active duty; the Veteran does not have an asbestos-related lung disorder.


CONCLUSION OF LAW

The requirements for establishing service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.300, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a January 2010 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran was afforded a VA examination in August 2010.  The examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review. 



II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b). 

Service connection may also be granted for any disability diagnosed after discharge when all of the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2008). In addition, service connection for a "chronic disease" may be granted if manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005). 

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre- service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease. 

When a veteran seeks to establish service connection for a disability, he does not need to rely on medical records alone.  Triplette v. Principi, 4 Vet. App. 45, 49 (1993).  The use of lay statements are considered to be competent evidence when describing the symptoms of a disease or disability or an injury.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  It is clear, however, that the resolution of issues that involve medical knowledge, such as diagnosis of disability and determination of medical etiology, require professional evidence.  Id., see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3 d 14341434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Here, the evidence does not show that the Veteran possesses medical expertise and he does not argue otherwise.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2008).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365 .


III.  Analysis

The Veteran does not claim and the record does not show that the Veteran has a lung disorder that had its clinical onset in service.  The veteran contends that he currently has a lung disorder that is related to in-service exposure to asbestos.  As will be discussed, asbestos exposure in service appears to have likely happened.  However, the evidence of record does not support a finding that the Veteran currently has asbestosis or an asbestos related lung disorder.

The Veteran served in the U.S. Navy from January 1958 to April 1962.  The Veteran's service personnel records indicate that his military occupational specialty (MOS) was seaman.  He also reports that his rank was "ship fitter pipe 3rd class" from November 1960 to April 1962.  As a ship fitter, he repaired and replaced piping and valves.  The RO has conceded that the Veteran likely experienced asbestos exposure and the Board agrees.

A review of the Veteran's STRs indicates that in March 1959, the Veteran was treated for a cold.  His symptoms included aching and sore throat.  The examiner noted that the Veteran's throat was not very inflamed, and his chest was clear.  In February 1962, the Veteran was hospitalized for an illness lasting 2 weeks.  X-ray of the chest was normal.  He was diagnosed with an acute undifferentiated respiratory tract infection.  On March 1962 separation examination, clinical evaluation of the lungs and chest was normal, and a chest x-ray was negative.  

Post-service, the record does not show any complaints or findings pertinent to lung disability until more than 30 years after service.  In the report of a March 1995 private chest x-ray, Dr. Ray Harron's impression was that the x-ray findings were "[c]onsistent with asbestosis."

The Veteran filed a claim for service connection for "asbestos related pulmonary disease" in January 2010.  In support of his claim, the Veteran submitted a letter from his primary physician, who stated that the Veteran was diagnosed with chronic obstructive pulmonary disease with interstitial fibrosis.  The physician stated that the Veteran was exposed to asbestos dust, and therefore pulmonary asbestosis "is strongly suspected."  A May 2010 letter from the same physician indicated that the Veteran periodically suffers from chest symptoms consisting of cough with sputum production and shortness of breath, which "may be related to asbestosis."  He submitted a copy of the chest x-ray report by Dr. Harron noting that findings were consistent with asbestosis.  

The Veteran underwent a VA examination in connection with his claim in August 2010.  He reported shortness of breath for at least 10 years.  He denied any history of hospitalization or surgery, respiratory system trauma, or swelling.  He endorsed a history of non-productive cough, "one or several times daily," and dyspnea on moderate exertion.  The Veteran reported that he quit smoking 30 years prior.  He was a pipe fitter in the Navy, and retired from the Ford Motor Company after 40 years of work.

On physical examination, there was no evidence of abnormal breath sounds.  Asthma was not present.  Diaphragm excursion and chest expansion were normal.  There were no conditions that could be associated with pulmonary restrictive disease.  There was no chest wall scarring or other deformity of chest wall.  The Veteran was breathing comfortably on room air.  A chest x-ray showed no evidence of active infiltrate, failure, pneumothorax or effusion.  Heart, hila, mediastinum and diaphragm appeared normal.  Osseous structures also appeared normal.    The impression was normal chest.  Pulmonary function testing (PFT) was also completed, after which the examiner concluded that there was no evidence of a restrictive or an obstructive ventilator defect, and diffusion capacity was normal.
In a subsequent addendum, the examiner clarified that the Veteran's chest x-ray and PFT were unremarkable.  The diagnosis was shortness of breath of unknown etiology. 

Following a review of the record in this case under the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lung disability.

At the onset, the Board notes that Veteran's STRs do not indicate that a lung disability was incurred in service.  Although STRs show that the Veteran was treated for a sore throat and an acute respiratory tract infection, a subsequent x-ray showed a normal chest and examination of the lungs and chest were normal on separation examination.

Despite the lack of any chronic lung disorder during service or at separation, and the passage of time without treatment for the claimed condition, service connection may still be in order if the weight of the medical evidence of record links a currently diagnosed condition to some aspect of the veteran's period of service.  See 38 C.F.R. § 3.303(d).

The August 2010 VA examination report did not find evidence of asbestosis or other chronic lung disorder.  The Veteran's private physician diagnosed the Veteran with COPD with interstitial fibrosis.  He reported treating the Veteran for 25 years (since about 1985).  The first indication of a lung disability comes from the May 1995 chest x-ray report, which is over three decades after the date of the Veteran's discharge.  This would place the first finding of pertinent disability many years after service.  This lengthy period without treatment weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Assuming without conceding that the private physician's diagnosis of COPD is correct (COPD was not found on VA examination that included chest x-rays and pulmonary function tests) there is no lay or medical evidence relating findings of COPD to service.  It is not an asbestos-related disability.  

The record does not contain a credible, definitive diagnosis of asbestosis.  The Veteran's private physician has stated that asbestosis is "strongly suspected" and "may" be related to asbestos exposure in service.  The primary support for a diagnosis of asbestosis is the x-ray report by Dr. Harron.  The Veteran's private physician and attorney refer to this report to support the diagnosis.  The Board does not find the report by Dr. Harron to be reliable.  

Dr. Harron's report was provided to the Veteran through an attorney.  Federal case law reflects that Dr. Harron has worked exclusively for plaintiffs' lawyers, reading X-rays and diagnosing asbestosis and silicosis for use in litigation since 1995.  See In re Silica Products Liability Litigation, 398 F.Supp.2d 563, 604 (S.D.Tex., 2005).  During the litigation in In Re Silica it was discovered that, when it came to isolating the doctors who diagnosed the plaintiffs with silicosis, of the 8000 doctors listed, the 9000 plaintiffs were diagnosed with silicosis by only 12 doctors, one of whom was Dr. Harron.  It was noted that in virtually every case, these doctors were not the plaintiffs' treating physicians, did not work in the same city or even state as the plaintiffs, and did not otherwise have any obvious connection to the plaintiffs. Rather, these doctors instead were affiliated with a handful of law firms and mobile X-ray screening companies.  Id. at 580.  It was further noted that "in every one of the approximately 6,350 reports purportedly issued by Dr. Harron, Dr. Harron failed to write, read, or personally sign the actual report."  Id. at 605.  

In Mississippi State Board of Medical Licensure v. Harron, No. 2013-SA-00654-COA, the Court of Appeals of Mississippi upheld the discipline of Dr. Harron for his role in the In re Silica litigation.  In that case it was noted that:

Dr. Harron was involved in performing "B-reads" or producing diagnosing reports on 6,700 of the claimants in the Texas litigation. He was listed as the diagnosing physician on 2,600 of these claims. Dr. Harron testified about his practices of letting medically untrained secretaries and typists interpret his reports, insert a diagnosis, stamp his signature on the reports, and send them out with no review by him. He testified that he "might" have given a copy of his signature stamp to N&M when he "got behind on typing."4 He testified that "anybody" could have stamped his signature to reports. While being questioned about how he could diagnose a specific claimant with asbestosis and later diagnose the same claimant with silicosis based on reading the same x-ray, he asked for a lawyer to represent him, and all questioning of him was halted by the judge.
...
We recognize that some of the patients Dr. Harron diagnosed with silicosis may actually have that disease. That does not excuse his unprofessional conduct in cranking out thousands of reports diagnosing the disease with no real attempt to differentiate those who actually have the disease from those with some remote possibility of having the disease. His actions attacked the integrity of the legal system, had at least the potential to harm his claimant/patients, and were a discredit to his profession, and to his Mississippi medical license.

Other than the x-ray report, Dr. Harron did not provide any indicia that he examine the Veteran or used any other information to make his diagnosis.   The record reflects that the report may not even be the result of his review of the x-rays.  Given the foregoing, the Board finds that Dr. Harron's opinion, as well as the private physician's reliance on that opinion, lack probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).   

Carrying the greatest weight as to this matter is the report of the August 2010 VA examination with review of a PFT and chest x-ray, and the addendum to that report.  This examination was performed at the request of the Board for the specific purpose of determining whether or not the veteran currently has an asbestos-related disorder.  Following review of the claims file, examination, and review of the findings on PFT and a chest X-ray, the examiner concluded that there were no objective findings to diagnose a lung disability.

In sum, the greater weight of the competent, credible, and probative evidence establishes that the Veteran does not have a current lung disability related to service.  Furthermore, a clear preponderance of the evidence is against a finding that the Veteran has an asbestos-related disease.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of present disability there can be no valid claim"); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lung disability, to include as due to inservice asbestos exposure, is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


